            Case 1:18-cv-02753-ADC Document 34 Filed 06/11/20 Page 1 of 3



                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MARYLAND

THE PRUDENTIAL INSURANCE
COMPANY OF AMERICA,      *

       Plaintiff,                           *
                                                           Civil Action No. RDB-18-2753
       v.                                   *

AARON M. MATTHEWS, et al.,                  *

                                            *
       Defendants.

*      *        *     *      *     *   *  *    *  *                      *       *      *
                                 MEMORANDUM ORDER

       The Prudential Insurance Company of America (“Prudential”) initiated this action in

September of 2018. (ECF No. 1.) In this initial interpleader action, filed pursuant to 28 U.S.C.

§§ 1331 and 1335, Prudential sought to deposit insurance proceeds of $19,000 related to the

death of Sion Aaron Matthews into the registry of this Court. Prudential initially identified

Aaron M. Matthews as the father of the deceased Sion Aaron Matthews (the “insured”),

Carolena McLaughlin as the mother, Rodasha Butler as the sister, and Taya Norton as the

mother and guardian of L.S.M., allegedly the child of the insured.

       In November of 2018, this Court entered an Order of Default against Aaron M.

Matthews for his failure to plead or otherwise respond to this action. (ECF No. 14.) In

December of 2018, interpleader relief was granted to Prudential which deposited the $19,000

in insurance proceeds with the Clerk of this Court. (ECF No. 18.) Furthermore, in December

of 2018, this Court granted the petition of Rodasha Butler for payment of funeral expenses

on behalf of the insured in the amount of $12,136.90.
         Case 1:18-cv-02753-ADC Document 34 Filed 06/11/20 Page 2 of 3



       Since the last entry of a Memorandum Order by this Court on August 30, 2019 (ECF

No. 27), the balance of approximately $7,000 has remained in the registry of this Court with

no resolution agreed upon by the Defendants McLaughlin, Butler, and Norton, all of whom

are representing themselves pursuant to Local Rule 101.1(a) of this Court. See Loc. R. 101.1

(D. Md. 2018).

       On this date, the undersigned District Judge of this Court conducted a telephone

conference with the Defendants McLaughlin, Butler, and Norton. There remains an issue

with respect to the Defendant McLaughlin accepting the fact that the minor L.S.M. is in fact

her grandson and the son of the insured. Accordingly, she is not prepared to acknowledge

entitlement of the minor L.S.M. to the proceeds of the life insurance. As of the date of this

Order, the total amount in the registry of this Court is $7,374.17, representing a principal

amount of $6,956.99 and the accrued interest amount of $417.18. Interest continues to accrue

on a daily basis.

       Pursuant to 28 U.S.C. § 636(c)(1) and Local Rule 301.4, the Defendants McLaughlin,

Butler, and Norton consent to this matter proceeding before a United States Magistrate Judge

of this Court, and this matter shall be so transferred. In light of the dismissal of the Defendant

Aaron M. Matthews, this case shall be recaptioned as Prudential Insurance Company of America v.

Carolena McLaughlin, et al. The pro se Defendants in this matter are advised that they are

responsible for performing “all duties imposed upon counsel…and all other applicable federal

rules of procedure,” pursuant to Local Rule 101.1(a). Accordingly, they are responsible for

updating all contact information with the Clerk of this Court.




                                                2
 Case 1:18-cv-02753-ADC Document 34 Filed 06/11/20 Page 3 of 3



IT IS HEREBY SO ORDERED THIS 11TH DAY OF JUNE, 2020.


                                        ______/s/______________
                                        Richard D. Bennett
                                        United States District Judge




                               3
